department of the treasury employer_identification_number contact person - id number contact telephone number uil list internal_revenue_service p o box cincinnati oh number release date date legend x city y name b dollars amount c dollars amount d dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set_aside under sec_4942 you've been recognized as tax-exempt under sec_501 c of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside for the purpose of funding a second group home in the description of set-aside request you have requested approval of a set-aside of b dollars for the taxable_year ending june greater x area for individuals with y syndrome and other developmental disabilities you currently operate one group home and you are moving forward with your goal of opening more homes to serve these individuals the second home is projected to cost c dollars and requires up to d dollars of modifications to meet applicable building code requirements and to modify the property to serve the special needs of the residents your project is better accomplished through a set-aside rather than through an immediate payment of funds because you must research the demographics of the greater x area to determine the optimal location as well as identify purchase and renovate an appropriate property the process for the first group home took approximately months and you anticipate the second home will take no more than two years although you currently have sufficient funds to purchase a property the set-aside will allow additional time to perform due diligence to ensure that the location chosen is one that will maximize its proximity to a population of individuals who can be effectively served by this type of facility one of your foundation managers has provided a written_statement that the b dollars set_aside will actually be paid for the project within months after the date of the set-aside basis for our determination sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set_aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year's income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of all its excess earnings for four years was treated as a qualifying_distribution under sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations enclosure
